Name: Commission Regulation (EEC) No 2197/80 of 19 August 1980 on the supply of common wheat flour as food aid to the Hashemite Kingdom of Jordan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219 /8 Official Journal of the European Communities 20 . 8 . 80 COMMISSION REGULATION (EEC) No 2197/80 of 19 August 1980 on the supply of common wheat flour as food aid to the Hashemite Kingdom of Jordan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 870/80 (2 ), and in particular Article 28 thereof , Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof , Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 14000 tonnes of cereals to the Hashemite Kingdom of Jordan , under its food ­ aid programme for 1979/80 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . ( 2 ) OJ No L 184, 17 . 7 . 1980 , p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 89 . (&lt;) OJ No 106 , 30 . 10 . 1962 , p . 2553/62 . (5 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (&lt;") OJ No L 192, 26 . 7 . 1980 , p. 11 . 20. 8 . 80 Official Journal of the European Communities No L 219/9 ANNEX 1 . Programme : 1979/80 . 2. Recipient : Hashemite Kingdom of Jordan . 3 . Place or country of destination : Hashemite Kingdom of Jordan . 4 . Product to be mobilized : common wheat flour. 5. Total quantity : 9 272 tonnes . 6. Number of lots : one. 7 . Intervention agency responsible for conducting the procedure : VIB : Voedselvoorzienings In - en verkoopbureau, Kouvenderstraat 229, Hoensbroek : tel . 045-21-47-46 : telex 56396. 8 . Method of mobilizing the product : Community market. 9 . Characteristics of the goods :  moisture content : 14 % maximum,  acidity : 4 ml NaOH/n maximum per 100 g (calculated on the dry matter),  ash content : 0.52 % maximum on the dry matter. 10 . Packaging :  in bags (') :  quality of the bags : new cotton sacks,  net weight of the bags : 50 kg,  marking on the bags in letters at least 5 cm high : 'Wheat flour / Gift of the European Economic Community to Jordan / For free distribution'. 1 1 . Port of shipment : Community port. 12. Delivery stage : fob . 1 3 . Procedure to be applied in order to determine supply costs : tendering. 14 . Deadline for the submission of tenders : 1 September 1980 at 12 noon . 1 5 . Shipment period : 1 to 1 5 October 1980. 16 . Security : 12 ECU/tonne . (') Since the goods may be re-bagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital letter R.